Case 1:20-cr-00233-JFK Document 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA :
-against-
MILESH TALREJA,

Defendant. :

-- ee eee X

Filed 04/30/20 Page 1of 1

 

 

ITUsDC SONY
| DOCUMENT

     

  

AL pysaes tts
z Du Ts =

DATE Fi

 

 

 

TTR OAC ATE rd ay feed
' BLE A ERA Gb eA fue ’ Le

 
 

 

cc neepsrencenicereberett tits pas nding

 

 

 

No. 20 Cr. 233 (JFK)

ORDER

JOHN F. KEENAN, United States District Judge:

A telephonic conference in this case is scheduled for 1:00

p.em. on April 30, 2020 at the following dial-in:

AT&T Conference Line: 1-888-363-4749

Access Code: 788 3927 #

The Clerk of Court is directed to terminate the letter

motion docketed at ECF No. 19.

SO ORDERED.

Dated: New York, New York Noh
J

April 30, 2020

United States District Judge

John F.* Keenan

 
